DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendments filed on August 29, 2022 and August 30, 2022.  As directed by the amendment: claims 8, 10-15, 21, 22, 24, 25, 29, and 30 have been amended and claims 31 and 32 have been added.  Thus, claims 8-15 and 21-32 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 101 and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 2, 2022.
	Response to Arguments
Applicant’s arguments, see pg. 10, filed August 29, 2022, with respect to the rejection(s) of claim(s) 8 and 24 under 35 U.S.C 102(a)(1) and 103 have been fully considered and are persuasive, specifically in regards to Sausse not teaching or disclosing a tubular region of substantially constant outer diameter.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 29, the claim has been added/amended to recite that the tip has an inner diameter in the range of about 0.2 microns to 1.56 mm.  Paragraph 46 of Applicant’s specification discloses that “The micropipettes and microneedles formed from the capillary tubes may have an inside diameter ranging from 0.2 um to 1.56 mm”.  Therefore, it appears that the specification provides support for the microneedles/micropipettes to have an inside diameter with the claimed range but does not provide sufficient support for the tip of the device to have the claimed diameter range.  Instead, it appears that the tip has a diameter ranging from about 0.2 um to 10 um (paragraph 4).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said distal end of the micropipette or the microneedle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation is referring to the distal end of the tubular region or the distal end of the micropipette/microneedle overall.  For examination, the second interpretation was used.
Claims 9-15 and 21-23 are also rejected by virtue of being dependent on claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh (WO 2017100480) in view of Lockard (US 20100121307). 
Regarding claim 8, Elmaleh discloses a micropipette or microneedle (microneedle 21 in fig. 3A) comprising: a tubular region of substantially constant outer diameter having a distal end (see below, fig. 3A) and a distally tapered tip region projecting from the distal end of the tubular region (see below, fig. 3A), wherein the tubular region is longer than the distally tapered tip region (see below, fig. 3A).

    PNG
    media_image1.png
    408
    412
    media_image1.png
    Greyscale

However, Elmaleh does not teach or disclose a high contrast color marking located at said distal end of the micropipette or the microneedle.
Lockard is directed towards a microneedle (paragraph 169 and fig. 5C).  Lockard further discloses a high contrast color marking located at a distal end of the micropipette or the microneedle (paragraph 278 discloses radiopaque materials, which would provide a high contrast color when x-raying, can be used for the needles overall or embedded within the tips of the needles, both of which would encompass the distal end).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of Elmaleh to include the high contrast color marking located at the distal end of the microneedle, as taught by Lockard since Lockard teaches that this feature enhances visualization to assist in needle placement (paragraph 278).
Regarding claim 14, in the modified microneedle of Elmaleh, Lockard discloses a length of the color marking covers about 1 to 100% of a length of the microneedle (paragraph 278 discloses the radiopaque material may be used for the needles "overall" indicating that the marking would cover 100% of the needle).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Lockard, as applied to claim 8 above, and further in view of Bates (US 20070100279).
Regarding claim 9, modified Elmaleh teaches all of the claimed limitations set forth in claim 8, as discussed above.  Elmaleh further discloses the microneedle has an outer surface and an inner surface (see below).  However, modified Elmaleh does not teach or disclose the color marking on the outer surface, and the color marking comprising one or more color marking reagents suitable for visualizing the micropipette or the microneedle by a microscope, and wherein the one or more color marking reagents adhere to the outer surface of the micropipette or the microneedle.

    PNG
    media_image2.png
    412
    332
    media_image2.png
    Greyscale

Bates is directed to a medical balloon (fig. 1) and methods of making the medical balloon radiopaque (figs. 3 and 4).  Bates further teaches that an example radiopaque material is gold nanoparticles (paragraph 15), which is a color marking reagent suitable for visualizing the device by a microscope (paragraphs 30 and 31 of Applicant’s specification disclose gold nanoparticles as an example reagent).  Bates further teaches that the gold nanoparticles can be adhered to the outer surface of the device as an alternative to embedding the radiopaque material into the surface (paragraph 43 discloses that the nanoparticles can be released from a source of material to be deposited onto the surface of the polymer).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the outer surface of the microneedle of modified Elmaleh to include the gold nanoparticles adhered to the outer surface, as taught by Bates, since Bates teaches that gold nanoparticles are an example radiopaque material which would enable enhanced visualization of the microneedle using a fluoroscope (paragraph 15) and do not compromise the integrity of the structure (paragraph 16).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Lockard and in further view of Bates, as applied to claims 8 and 9 above, and further in view of Fukuda (US 20130006147) and in further view of Espina (US 20200330016).
Regarding claim 12, modified Elmaleh teaches all of the claimed limitations set forth in claims 8 and 9, as discussed above, but does not teach or disclose an anti-adhesive reagent adheres to the inner surface and an anti-clogging reagent adheres to the outer surface.
Fukuda is directed towards a puncturing medical device (puncturing part 10 in fig. 1) which comprises an anti-clogging reagent adhered to the outer surface of the puncturing device (paragraphs 53 and 55 disclose that the outer surface of the puncturing part is coated with polyethylene glycol; the examiner notes that PEG is disclosed as being an example anti-clogging reagent in paragraph 72 of Applicant’s specification).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of modified Elmaleh to include the PEG coating on the outer surface, as taught by Fukuda since Fukuda teaches that this modification improves biocompatibility by making it easier to control adsorption of components (paragraph 55).
Espina teaches a microneedle (106 in fig. 1) and further teaches that the inner surface can have an anti-adhesive reagent coating (paragraph 37 discloses coating the inner lumen with PEG, which is disclosed in paragraph 75 of Applicant’s specification as an example anti-adhesion reagent). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the inner surface of modified Elmaleh to include the anti-adhesive reagent adhered to the surface, as taught by Espina, since Espina teaches that this enhances anti-fouling and slows the obstruction of the openings of the microneedles by minimizing adhesion of proteins (paragraph 37).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Lockard, as applied to claim 8 above, and further in view of Chin (US 6796976).
Regarding claim 15, modified Elmaleh teaches all of the claimed limitations set forth in claim 8.  Lockard further discloses that the color marking can be selectively applied within certain regions (paragraph 278).  However, modified Elmaleh does not teach or disclose the color marking is in a form of a pattern, applied during an additive printing process or generated by a cured photomaterial manufacturing process, and wherein microstructures are present on the interior surface of the micropipette or the microneedle.
Chin teaches a needle (elongated hollow member 12 in fig. 1) for insertion into the body (fig. 1) which comprises a color marking (radiopaque markings 18 in fig. 1) which are in the form of a pattern (fig. 1 shows the markings as rings positioned on the length of the needle).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the color marking to be in the form of a pattern of rings along the length of the microneedle, as taught by Chin, since Chin teaches that this feature provides scaling which can be observed during imaging (4:8-9) which may assist the user in determining if the needle has reached a target insertion depth.
Lockard teaches a similar microneedle as discussed above and further teaches that microstructures are present on the interior surface of the microneedle (197 discloses the interior lumen of the microneedles can include texturing, which is equated to the claimed “microstructures”).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the interior surface of the microneedle of modified Elmaleh to include the microstructures of Lockard since Lockard teaches that this modification improves capillary effects (paragraph 197).
Regarding the limitation “applied during an additive printing process or generated by a cured photomaterial manufacturing process”, it is noted by the examiner that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 227 USPQ 964. Therefore, as the step of applying the color mark during an additive printing process or generating the color mark by a cured photomaterial manufacturing process does not impart a physical limitation which differentiates over the prior art, modified Elmaleh is considered as reading on the limitation "applied during an additive printing process or generated by a cured photomaterial manufacturing process" because the end product is the same (i.e. a color mark in the form of a pattern on the microneedle.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Lockard, as applied to claim 8 above, and further in view of Vuppalapati (WO 2007042818).
Regarding claim 21, modified Elmaleh teaches all of the claimed limitations set forth in claim 8, as discussed above.  Elmaleh further discloses the tip region comprises a sharp-pointed tip (fig. 3A).  However, modified Elmaleh does not teach or disclose a sharp-pointed tip of 3D-printed cured photomaterial.
Vuppalapati is directed towards microneedles (fig. 7) in which the microneedles are made from a 3D-printed cured photomaterial (pg. 17, lines 8-15 discloses that microneedles can be made using a “direct laser writing” technique, which is disclosed in Applicant’s specification in paragraphs 67-68 as using a laser to cure photoreactive material for 3D printing).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of Elmaleh, which includes the tip region, to be made from a 3D-printed cured photomaterial, since Vuppalapati teaches that this manufacturing process reduces cost and simplifies the fabrication process (pg. 17, lines 8-15).
Regarding claim 22, in the modified microneedle of Elmaleh, Elmaleh discloses the tip region has one or more side openings (opening 35 in fig. 3A).
Regarding claim 23, in the modified microneedle of Elmaleh, Lockard discloses the high contrast color marking comprises an additive to the cured photomaterial (paragraph 278 discloses the radiopaque materials being embedded in the needles, indicating that in modified Elmaleh, they would be a part of the cured photomaterial).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Vuppalapati.
Regarding claim 24, Elmaleh discloses a micropipette or microneedle (microneedle 21 in fig. 3A) comprising: a tubular region of substantially constant outer diameter having a distal end (see below, fig. 3A) and a distally tapered tip region of projecting from the distal end of the tubular region (see below, fig. 3A), wherein the tubular region is longer than the distally tapered tip region (see below, fig. 3A); and wherein said tip region has one or more side openings (opening 35 in fig. 3A).

    PNG
    media_image1.png
    408
    412
    media_image1.png
    Greyscale

Elmaleh does not teach or disclose the tip region being of 3D-printed cured photomaterial.
Vuppalapati is directed towards microneedles (fig. 7) in which the microneedles are made from a 3D-printed cured photomaterial (pg. 17, lines 8-15 discloses that microneedles can be made using a “direct laser writing” technique, which is disclosed in Applicant’s specification in paragraphs 67-68 as using a laser to cure photoreactive material for 3D printing).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of Elmaleh, which includes the tip region, to be made from a 3D-printed cured photomaterial, since Vuppalapati teaches that this manufacturing process reduces cost and simplifies the fabrication process (pg. 17, lines 8-15).
Claim(s) 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Vuppalapati, as applied to claim 24 above, and further in view of Lockard and in further view of Bates.
Regarding claim 25, modified Elmaleh discloses all of the claimed limitations set forth in claim 24, as discussed above, but does not teach or disclose a high contrast color marking on said tip region to enhance the visibility of the tip with a microscope when the tip region is located in a cell et or tissue biological target.
Lockard is directed towards a microneedle (paragraph 169 and fig. 5C).  Lockard further discloses a high contrast color marking located at the tip of the microneedle to enhance visibility of the tip when the tip is located in a cell or tissue biological target (paragraph 278 discloses radiopaque materials, which would provide a high contrast color when x-raying, can be used for the needles overall or embedded within the tips of the needles).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of Elmaleh to include the high contrast color marking, as taught by Lockard. Lockard teaches that this feature enhances visualization to assist in needle placement (paragraph 278).
Bates is directed to a medical device (fig. 1) and methods of making the medical device radiopaque (figs. 3 and 4).  Bates further teaches that an example radiopaque material is gold nanoparticles (paragraph 15), which is a color marking reagent suitable for visualizing the device by a microscope (paragraphs 30 and 31 of Applicant’s specification disclose gold nanoparticles as an example reagent).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the radiopaque material of modified Elmaleh to be gold nanoparticles, as taught by Bates, since Bates teaches that gold nanoparticles are an example radiopaque material which would enable enhanced visualization of the microneedle using a fluoroscope (paragraph 15) and do not compromise the integrity of the structure (paragraph 16).
Regarding claim 26, in the modified microneedle of Elmaleh, Lockard discloses  the high contrast color marking comprises an additive to the photomaterial (paragraph 278 discloses that the radiopaque material can be used for the needles overall or embedded into the material of the needles, indicating that the radiopaque material would be a part of the cured photomaterial of modified Elmaleh).  
Regarding claim 28, in the modified microneedle of Elmaleh, Elmaleh discloses the tip has a closed distal end (tip 25 in fig. 3A is shown to be closed).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Vuppalapati in view of Lockard and in further view of Bates, as applied to claims 24-26 above, and further in view of Fukuda.
Regarding claim 27, modified Elmaleh teaches all of the claimed limitations set forth in claims 24-26, as discussed above, but does not teach or disclose an anti-adhesive reagent and an anti-clogging reagent adhered to the micropipette or the microneedle.
Fukuda is directed towards a puncturing medical device (puncturing part 10 in fig. 1) which comprises an anti-adhesive and anti-clogging reagent adhered to the microneedle (paragraphs 53-55 disclose that the outer surface of the puncturing part is coated with polyethylene glycol; the examiner notes that PEG is disclosed as being an example anti-adhesive and anti-clogging reagent in paragraphs 72 and 75 of Applicant’s specification and paragraph 50 discloses that the same reagent can be used for the anti-clogging and anti-adhesive reagent).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of modified Elmaleh to include the PEG coating, as taught by Fukuda since Fukuda teaches that this modification improves biocompatibility by making it easier to control adsorption of components (paragraph 55).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Vuppalapati in view of Lockard and in further view of Bates, as applied to claims 24 and 25 above, and further in view of Xu (US 20080051695).
Regarding claim 29, modified Elmaleh teaches all of the claimed limitations set forth in claims 24 and 25, as discussed above, but does not teach or disclose the tip has an inner diameter in the range of about 0.2 microns to 1.56 mm.
Xu is directed towards a microneedle having a tip with an inner diameter in the range of about 0.2 microns to 1.56 mm (paragraph 30 discloses an inner tip diameter of 10 microns).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tip diameter of modified Elmaleh to be 10 microns since Xu teaches that this diameter allows for sufficient extraction of body fluids (paragraph 30).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Vuppalapati in view of Lockard and in further view of Bates, as applied to claims 24 and 25 above, and further in view of Lim (US 20090318833).
Regarding claim 29, modified Elmaleh teaches all of the claimed limitations set forth in claims 24 and 25, as discussed above, but does not teach or disclose the tubular region has an inner diameter in the range of about 0.2 microns to 1.56 mm.
Lim is directed towards a microneedle (fig. 1) having a tubular region (104 in fig. 1a) and that the tubular region has an inner diameter in the range of about 0.2 microns to 1.56 mm (paragraph 74 discloses the lumen section 118b has a diameter ranging from 100-1000 microns) and that this diameter will be selected based on design requirements.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tubular region to have an inner diameter in the range of about 0.2 microns to 1.56 mm since Lim teaches that this range is known in microneedles and appears to be contemplated by Elmaleh (paragraph 20).

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art either singly or in combination fails to teach or suggest the nanoparticles are modified to minimize binding of biological material to the micropipette/microneedle from adsorption of proteins and other cellular components.  Lockard teaches adding a radiopaque material to the microneedle to improve visualization of the microneedle in tissue (see discussion above). Additionally, Bates teaches that an example radiopaque material are gold, tantalum, palladium, or tungsten nanoparticles (paragraph 15).  However, there is nothing in the art which suggests specifically modifying the nanoparticle so that cellular material binding is minimized.
	Claims 13, 31, and 32 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed micropipette or microneedle.  
	See Reasons for Allowance provided in Non-Final Rejection mailed on March 2, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783